Exhibit32.1 CERTIFICATION PURSUANT TO 18 USC. SECTION1350, AS ADOPTED PURSUANT TO SECTION–OXLEY ACT OF 2002 In connection with the Quarterly Report on Form10-Q of Vantage Drilling International (the “Company”) for the quarter ended September 30, 2016 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Ihab Toma,Chief Executive Officer of the Company, hereby certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes–Oxley Act of 2002, that: The Report fully complies with the requirements of section13(a)or 15(d)of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. November 10, 2016 /s/ IHAB TOMA Ihab Toma Chief Executive Officer
